Exhibit 99.1 ERBA DIAGNOSTICS, INC. ANNOUNCES NOTICE OF NONCOMPLIANCE WITH NYSE MKT CONTINUED LISTING STANDARDS MIAMI, FL, April 21, 6 – ERBA Diagnostics, Inc. (NYSE MKT: ERB) (the “ Company ”), a fully integrated in vitro diagnostics company, announced today that, on April 15, 2016, the Company received a letter from NYSE MKT LLC (the “ Exchange ”) stating that the Exchange has determined that the Company is not in compliance with Sections 134 and 1101 of the Exchange’s Company Guide (the “ Company Guide ”) due to the Company’s failure to timely file its Annual Report on Form 10-K for the year ended December 31, 2015 with the Securities and Exchange Commission (the “
